Citation Nr: 0314798	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 3, 1983, to 
March 14, 1983.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and by the Fort Harrison, Montana, VA Regional 
Office and Medical Center.  In February 2001 and October 
2002, the Board remanded this case in order to address due 
process concerns.  The case is again before the Board for 
appellate consideration.

The issue of entitlement to service connection for a heart 
disorder is the subject of the REMAND section of this 
decision, set forth below.


FINDINGS OF FACT

1.  Non-fraudulent evidence of a relationship between any 
current back disability and the veteran's active service has 
not been submitted.

2.  The veteran has not established service connection for 
any disability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active peacetime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

2. The veteran's claim of entitlement to TDIU benefits lacks 
legal merit and entitlement under the law.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
multiple supplemental statements of the case issued in the 
development of this appeal.  In addition, the RO, in August 
2001, advised him of the evidence that was needed in support 
of his case, where he was to send such evidence, what 
information was still needed, what he could do to assist in 
the development of his case, and who to contact at VA if he 
had questions or needed further assistance.  The Board 
accordingly finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits sought, and 
the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA.  It is also noted that there is no 
relevant evidence that has not been associated with his 
claims folder; while he has alleged that pertinent records 
have not been obtained, repeated and unsuccessful attempts by 
VA to secure the records that he has identified leads the 
Board to conclude that such records either are unavailable 
(that is, may have been destroyed by the record-keeper) or 
never in fact existed.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for a Back Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the veteran is seeking service 
connection for a back disorder, variously characterized.  He 
has in particular alleged that he injured his back during 
basic training in February 1983, when a fellow serviceman 
placed a rock underneath his back during physical training.  
A review of his service medical records indicate that on 
service entrance examination in December 1982 his spine was 
clinically evaluated as normal, and that he was accorded 
treatment for a variety of physical and mental complaints 
during his brief period of service, to include a complaint of 
back pain; at that time, he furnished a two-year history of 
back problems.  Post-service medical records dated in August 
1983 show that he underwent a diskectomy at L3-L4; records 
pertaining to this surgery show that he apparently indicated 
at that time that he had a three-year history of low back and 
right leg pain.  

The record also includes multiple statements from various 
health care providers, to the effect that the veteran injured 
his back during service, and that his current back impairment 
is directly related thereto.  These statements, and indeed 
any and all records submitted by the veteran, are of dubious 
authenticity.  In particular, he submitted a statement from 
K. Pulsipher, D.O., dated on September 26, 2001, that 
indicates that the veteran's current back problem was related 
to the lower back injury he received while on active duty in 
the U.S. Army in 1983.  The Board finds it curious, as did 
personnel at the Denver RO, that this statement, which is a 
reproduction and not an original document, contains an 
idiosyncratic and often-repeated grammatical error (the use 
of "an" before a noun beginning with a consonant) seen in 
many of the letters written by the veteran, and a misspelled 
word ("aggrevation" (sic)) that is also misspelled in the 
veteran's letters.  A VA Form 119, Report of Contact, dated 
in October 2002, shows that it was confirmed though Dr. 
Pulsipher's office that the letter submitted by the veteran 
and purporting to be from Dr. Pulsipher was not, in fact, the 
letter written by the doctor on the veteran's behalf; the 
actual letter, thereafter submitted by Dr. Pulsipher directly 
to VA, does not contain the language referenced above, but 
rather merely indicates, apparently premised on the history 
furnished by the veteran, that the veteran's current back 
spasms were "probably related to his 1983 back injury 
sustained in the [s]ervice."

In brief, the veteran submitted a fraudulent statement.  
While he alleged, when confronted with his fraud, that the 
statement in question was altered by a person in Dr. 
Pulsipher's employ as revenge for the veteran's failure to 
pay his bill, the Board finds such allegations incredible on 
their face; the veteran has not proffered any evidence in 
support of his contentions, and it is illogical to conclude 
that in such circumstances the document would be revised in 
such a manner as to support his claim.  Rather, his attention 
is drawn to VA Form 21-526, Veteran's Application for 
Compensation or Pension, which he submitted in February 1999 
and which states, below his signature, as follows:  "The law 
provides severe penalties which include fine or imprisonment, 
or both, for the willful submission of any statement or 
evidence of a material fact, knowing it to be false, or for 
the fraudulent acceptance of any payment to which you are not 
entitled."  

The Board has no inherent legal authority to criminally 
prosecute claims based on fraud (in such instances, the Board 
would refer the case to the VA Inspector General for such 
action); however, the fact that the veteran submitted a 
fraudulent document leads the Board to question the 
authenticity of the various other statements, both medical 
and lay, he has submitted on his behalf, and to doubt the 
veracity of the veteran himself.  It is noted that the vast 
majority of the medical and lay statements he has submitted 
are reproductions, and not original documents; such 
documents, like the September 26, 2001, statement from Dr. 
Pulsipher, can easily be altered.  For example, a December 3, 
1999, statement from Dr. Gregory McDowell, M.D., refers to 
the veteran initially in the second person, but then switches 
to the third person, and appears to have been physically 
altered; the actual spacing of the words in the document is 
best described as bizarre, and might very well be the product 
of a "cut and paste" revision.  It is also noted that the 
portion of the statement in which the veteran is referred to 
in the third person is written in a style remarkably similar 
to that used by the veteran himself, as demonstrated in the 
many letters he has submitted in support of his claims.

The Board is not necessarily concluding that the December 3, 
1999, statement from Dr. McDowell is also fraudulent, but is 
merely pointing out that the fact that one such statement has 
been proven to be fraudulent raises serious questions as to 
the authenticity of every document in the veteran's claims 
folder.  Indeed, the Board is unwilling to conclude that any 
document submitted by the veteran on his behalf is authentic 
or truthful; to the contrary, it finds that all such evidence 
is untrustworthy and of no probative value.

What remains is evidence demonstrating a complaint of 
inservice back pain, along with myriad other complaints of 
physical and mental problems (leading to the veteran's rapid 
discharge from service after exhibiting, according to a 
February 28, 1983, report of mental status evaluation, 
symptoms of excessive stress, with crying, fainting, and an 
"I can't take it any more" attitude); an apparent pre-
service history of back problems; and the fact that he 
underwent a lumbar diskectomy approximately five months 
following service separation.  These facts, in and of 
themselves, do not demonstrate that a back disorder was 
incurred during service, or that any pre-existing back 
disability increased in severity during service; see 
38 U.S.C.A. §§ 1101, 1111, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  It must also be pointed out that the 
record is devoid of clinical evidence demonstrating the 
presence of a current back disorder; it must be reiterated 
that the statements purportedly offered by private health 
care providers, to include any reference to the current 
manifestation of back impairment, are of dubious authenticity 
and are deemed to have no probative value.  Medical findings 
premised on a history furnished by the veteran are, in and of 
themselves, not probative; see, e.g., Godfrey v. Brown, 8 
Vet. App. 113 (1995).  In this case, the fact that the 
veteran is shown to have proffered false evidence renders the 
medical findings based on his history as he has presented it 
even more immaterial.  There is, in fact, no clinical 
evidence of a current back disorder.  In the absence of any 
such evidence, inquiry as to the inservice or pre-service 
incurrence of a back disorder need not be undertaken.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disorder.  
That claim, accordingly, fails.

III.  TDIU Benefits

TDIU benefits may be assigned when the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or when two or more service-connected 
disabilities are ratable at 70 percent or more, when at least 
one of those disabilities is ratable as at least 40 percent 
disabling.  38 C.F.R. §§ 3.340, 4.16 (2002).  Likewise, TDIU 
benefits may be assigned where the schedular rating for 
service-connected disability or disabilities is less than 100 
percent and it is found that the service-connected disability 
or disabilities produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).  

In the instant case, however, the veteran has not established 
service connection for any disability.  As is inherent in the 
provisions cited above, TDIU benefits cannot, as a matter of 
law, be awarded in the absence of any service-connected 
disability.

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R.CIV.P. 
12(b)(6) (failure to state a claim upon which relief can be 
granted).  In this case, the law and not the evidence is 
indeed dispositive.  The veteran's claim, that he is 
unemployable as a result of service-connected impairment, 
lacks legal merit and entitlement under the law and, 
accordingly, cannot be granted.

The Board, in passing, notes that the provisions of the VCAA, 
referenced above, are not for application in this instance.  
The VCAA set forth obligations and procedures by which VA was 
to assist claimants in the development of the evidence.  In 
this case, any such development would be unnecessary, in 
that, as discussed above, the law, and not the evidence, is 
dispositive.


ORDER

Service connection for a back disorder is denied.  
Entitlement to TDIU benefits is denied.


REMAND

In October 2002, the Denver RO denied a claim of entitlement 
to service connection for a heart disorder.  The veteran, in 
a statement dated later that month, appeared to indicate 
disagreement with that decision.  A review of the record does 
not reveal that any further action, and in particular the 
issuance of a Statement of the Case (SOC) on this matter, was 
thereafter undertaken.  In circumstances in which an NOD has 
been received, but an SOC has not been issued, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the proper remedy is a remand by the Board so as to 
allow issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In addition, the record does not reflect, with regard to this 
issue, that the veteran has been furnished with notice of 
actions and obligations that attach to both him and VA with 
regard to the development of evidence under the VCAA.  The RO 
should advise the veteran of the provisions and implications 
of the VCAA prior to any further review of this claim.



In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should furnish the veteran 
with notice of the provisions of the VCAA 
pertinent to the obligations of all 
parties with regard to the development of 
evidence as it pertains to his claim of 
entitlement to service connection for a 
heart disorder.  This should include, but 
not necessary be limited to, notice as to 
what VA will do to develop his claim, 
what he needs to do, and when and where 
to send information or evidence.

2.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
can be awarded for a heart disorder.  If 
the decision remains adverse to the 
veteran, the RO is to issue an SOC with 
regard to this issue.  The veteran is 
thereafter to be accorded the appropriate 
period of time within which to submit a 
Substantive Appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of this claim 
should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



